DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(a) and 112(b) rejections of claims 1, 3, and 5-7 is withdrawn in view of applicants’ claim amendments.  

Allowable Subject Matter
Claims 1, 3, and 5-6 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a method for preparing transition metal dichalcogenide single-crystal films comprising (1) providing a single-crystal c-plane sapphire substrate with surface steps along                         
                            
                                
                                    10
                                    
                                        
                                            1
                                        
                                        -
                                    
                                    0
                                
                            
                        
                     orientation of the substrate, wherein the                         
                            
                                
                                    10
                                    
                                        
                                            1
                                        
                                        -
                                    
                                    0
                                
                            
                        
                     steps of the c-sapphire substrate are obtained by a major mis-cut towards                         
                            
                                
                                    1
                                    1
                                    
                                        
                                            2
                                        
                                        -
                                    
                                    0
                                
                            
                        
                     crystallographic axis during machining process; and a minor mis-cut towards                         
                            
                                
                                    10
                                    
                                        
                                            1
                                        
                                        -
                                    
                                    0
                                
                            
                        
                     direction shall be less than 34.6% of the major mis-cut angle of the A-axis direction; and (2) taking the c-sapphire in step (1) as the substrate, generating unidirectionally arranged transition metal dichalcogenide domains on the surface of the substrate using a vapor deposition method and keeping the domains continuously grow and merge into a single-crystal film; wherein grains are aligned in a unidirectional manner and merged without gap between the grains into an entire single-
The closest prior art of record includes a publication to Dumcenco, et al. entitled “Large-area epitaxial monolayer MoS2,” ACS Nano, Vol. 9, pp. 4611-20 (2015) (hereinafter “Dumcenco”) and a publication to Shen, et al. entitled “Surface step morphologies of GaN films grown on vicinial sapphire (0001) substrates by rf-MBE,” Journal of Crystal Growth, Vol. 300, pp. 75-78, (2007) (“Shen”).  In Figs. 1a-f and the Results and Discussion section on pp. 4612-13 as well as the Growth Procedure section on pp. 4617-18 Dumcenco teaches the vapor phase deposition of MoS2 onto a sapphire substrate which is miscut by approximately 0.2°.  Then in Figs. 1-3 and the Experimental procedure and Results and discussion sections at pp. 75-77 Shen teaches that a sapphire substrate having a miscut of 0.5° toward the a-axis produces straight surface steps along the                         
                            
                                
                                    10
                                    
                                        
                                            1
                                        
                                        -
                                    
                                    0
                                
                            
                        
                     direction.  However, the MoS2 domains in Dumcenco are not unidirectionally aligned such that a single crystal film with no grain boundaries is produced.  Moreover, the teachings of Shen relate to the use of a vicinal sapphire substrate for the growth of smooth GaN thin films and further teaches the use of a surface nitridation treatment and the growth of a low temperature AlN buffer layer prior to GaN film growth.  Accordingly, there is not teaching or suggestion for the use of the vicinal sapphire substrate as taught by Shen for the growth of transition metal dichalcogenide single crystal films as recited in the context of claim 1.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714